Citation Nr: 0925847	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  08-03 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, 
Nebraska


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
private medical expenses incurred from June 14, 2007, to June 
16, 2007.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel





INTRODUCTION

The Veteran had active duty military service from April 1966 
to December 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2007 
decision by the Department of Veterans Affairs Medical Center 
(VAMC) in Lincoln, Nebraska.  The Veteran had a video hearing 
before the undersigned Board Member in June 2009.  A 
transcript of that hearing is contained in the record.  


FINDING OF FACT

VA facilities were not feasibly available to the Veteran 
during his treatment at Fremont Area Medical Center from June 
14, 2007, to June 16, 2007.


CONCLUSION OF LAW

The requirements for payment or reimbursement for private 
medical treatment for a broken leg at Fremont Area Medical 
Center from June 14, 2007, to June 16, 2007, are met.  
38 U.S.C.A. § 1725 (West 2002), amended by Veterans' Mental 
Health and Other Improvements Act of 2008, Pub. L. No. 110-
387, § 402, 122 Stat. 4109, 4123 (2008); 38 C.F.R. § 17.1002 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

In this case, since the Board is granting the Veteran's claim 
in full, a discussion of whether VA has satisfied its duties 
to notify and assist is unnecessary.  

II. Analysis

Under 38 U.S.C.A. § 1725 (West 2002), VA is required to 
reimburse eligible veterans for the reasonable value of 
emergency treatment furnished in a non-Department facility.  
To be eligible, a veteran must be an active Department 
health-care participant who is personally liable for the 
emergency treatment furnished.  In cases where reimbursement 
is warranted, payment may be made directly to the hospital or 
other health care provider that furnished the treatment, or 
to the person or organization that paid for such treatment on 
behalf of the veteran.  Id.    

For purposes of this section, the term "emergency treatment" 
means medical care or services furnished, (a) when Department 
or other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable; (b) 
when such care or services are rendered in a medical 
emergency of such nature that a prudent layperson reasonably 
expects that delay in seeking immediate medical attention 
would be hazardous to life or health; and (c) until (i) such 
time as the veteran can be transferred safely to a Department 
facility or other Federal facility and such facility is 
capable of accepting such transfer; or (ii) such time as a 
Department facility or other Federal facility accepts such 
transfer if-(I) at the time the veteran could have been 
transferred safely to a Department facility or other Federal 
facility, no Department facility or other Federal facility 
agreed to accept such transfer; and (II) the non-Department 
facility in which such medical care or services was furnished 
made and documented reasonable attempts to transfer the 
veteran to a Department facility or other Federal facility.  
38 U.S.C.A. § 1725 (West 2002), amended by Veterans' Mental 
Health and Other Improvements Act of 2008, Pub. L. No. 110-
387, § 402, 122 Stat. 4109, 4123 (2008).

Initially, the Board notes that the Veteran has already been 
reimbursed for his original emergency room treatment.  Thus, 
the threshold criteria for whether the Veteran's original 
admission constituted a medical emergency are presumed 
satisfied.  The remaining issue is whether the Veteran is 
entitled to payment or reimbursement for expenses incurred 
after he was transferred out of the emergency room on June 
14, 2007.

Upon examination of the evidence, the Board finds that 
payment or reimbursement is warranted because VA facilities 
were not feasibly available to the Veteran throughout the 
duration of his admission to Fremont Area Medical Center.  
Primarily, the Board relies on treatment records from Fremont 
Area Medical Center which show that Fremont tried 
unsuccessfully on multiple occasions to transfer the Veteran 
to VA care.  First, a consultation report from June 14, 2007, 
shows that Fremont notified VA of the Veteran's admission on 
that date.  The report also states that the Veteran's 
admission was cleared with the billing office at the VA 
Medical Center in Omaha.  Second, a social services report 
from June 15, 2007, shows that Fremont again tried to 
transfer the Veteran to VA on his second day of care.  
However, according to the report, a bed was not available.  
According to the records, the earliest possible date that a 
bed could have been available was June 16, 2007.  However, on 
that date, treatment records from Fremont show that the 
Veteran was discharged home.

According to § 1725, emergency treatment extends until "such 
time as the veteran can be transferred safely to a Department 
facility or other Federal facility and such facility is 
capable of accepting such transfer."  In this case, the 
evidence sufficiently demonstrates that VA was not capable of 
accepting the Veteran for transfer until his date of his 
discharge from Fremont Area Medical Center.  As such, and 
since other criteria necessary for payment or reimbursement 
have been satisfied, the Veteran's claim must be granted.




	(CONTINUED ON NEXT PAGE)

ORDER

Payment or reimbursement for unauthorized private medical 
expenses incurred from June 14, 2007, to June 16, 2007, is 
granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


